Exhibit 10.2

ACKNOWLEDGEMENT

Taylor Capital Group, Inc. (the “Company”) has commenced a private placement
that includes the placement of up to 1,500,000 shares of 8.0% Non-Cumulative
Convertible Perpetual Preferred Stock, Series C (the “Series C Preferred”). On
or before the date hereof, each of Prairie Capital IV, L.P. and Prairie Capital
IV QP, L.P. (collectively, the “Prairie Capital Funds”) agreed to acquire shares
of Series C Preferred in this private placement as more fully set forth on the
signature page to that certain securities purchase agreement, dated as of
May 21, 2010, by among the Company and the investors set forth therein (the
“Securities Purchase Agreement”).

Notwithstanding anything in the Securities Purchase Agreement to the contrary,
the Prairie Capital Funds shall be entitled to reduce their aggregate commitment
pursuant thereto by providing written notice to the Company prior to the Closing
(as defined in the Securities Purchase Agreement) to the extent that the Prairie
Capital Funds determine in good faith that the performance of their obligations
under the Securities Purchase Agreement would violate any federal or state law,
rule or regulation and/or subject either of the Prairie Capital Funds or any of
their respective affiliates to regulation as a bank holding company under the
Bank Holding Company Act of 1956. Any reduction in such commitment shall reduce
the number of Preferred Shares the Prairie Capital Funds are required to
purchase pursuant to the Securities Purchase Agreement. Notwithstanding anything
in Section 7(d) of the Securities Purchase Agreement to the contrary, this
Acknowledgement shall be a part of and not be superceded by the Securities
Purchase Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed as
of May 21, 2010.

 

TAYLOR CAPITAL GROUP, INC. By:  

/S/ MARK A. HOPPE

  Name: Mark A. Hoppe   Title: Chief Executive Officer

 